In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate the election of officers by the Rockland County Republican Farty County Committee, the petitioner appeals from an order of the Supreme Court, Rockland County (Alfieri, J.), dated October 25, 2012, which denied his application to sign an order to show cause. Ordered that the appeal is dismissed, without costs or disbursements. The petitioner appeals from an order denying his application to sign an order to show cause. No appeal lies as of right from an order denying an application to sign an order to show cause (see CFLR 5701 [a]; Matter of Erigiese v Strauss, 83 AD3d 705 [2011]; Khanal v Sheldon, 74 AD3d 894, 895 [2010]; Matter of Astoria Gas Turbine Power, LLC v Tax Commn. of City of N.Y., 14 AD3d 553, 554 [2005], affd 7 NY3d 451 [2006]), and we decline to grant leave to appeal (see CFLR 5701 [c]). Accordingly, the appeal must be dismissed. Mastro, J.P., Hall, Lott and Sgroi, JJ., concur.